ERM OF N.Y. LTD., D/B/A MEHL CATERERS, Respondent
v.
RAINIER GROUP OF ATLANTIC USA, INC., AND SOUNG HONG TRADING AS TAMIMENT RESORT AND CONFERENCE CENTER, Petitioners
ERM OF N.Y. LTD., D/B/A MEHL CATERERS, Respondent
v.
RAINIER GROUP OF ATLANTIC USA, INC., T/A TAMIMENT RESORT AND CONFERENCE CENTER, Petitioner
Nos. 520 MAL 2007, 522 MAL 2007
Supreme Court of Pennsylvania, Eastern District.
December 19, 2007.

ORDER
PER CURIAM
AND NOW, this 19th day of December, 2007, the Petitions for Allowance of Appeal are hereby DENIED.